Title: Thomas Jefferson to Bernard Peyton, 19 July 1819
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
             Poplar Forest July 19. 19.
          
          We are here, Ellen, Cornelia and myself for two months to come, & living on plantation fare. this may be considerably improved if you can send us by a Lynchburg boat, addressed to mr Archib. Robertson a keg of tongues & sounds, a small keg of crackers, a small box of raisins, and a good cheese, to which be pleased to add a barrel of shad from my old friend mr Darmsdat, who has supplied me for these 30. years. perhaps the first 4. articles had better be put into an  outer case or barrel for greater safety. mr Gibson as usual will have the goodness to pay for them. I salute you with constant friendship & respect
          
            Th: Jefferson
          
        